HOUGH, Circuit Judge
(dissenting). ■ This case raises acutely the question: What is an unreasonable search?
The recent Lambert decision, supra, -sufficiently and directly shows that the question exists and is insistent. Its importance cannot be exaggerated, for Congress and Legislatures continually increase the output of statutes intimately regulating private . conduct, and making crimes out of indulgence in ’sensual gratification, which in former yet recent days were left by municipal law to punish their own victims by the physical and moral damnation they admittedly produce. When some men are willing to pay sufficiently high prices for unlawful gratification of desire, other men will of course make a business1 of pandering to those vices, and such procurers are equally of course professional criminals, a class not engendered by the simple, though severe, criminal codes known when the Constitution of this country was drafted.
When the mere possession of specified” articles of commerce becomes per se criminal, the detection and suppression of crime becomes largely discovery and proof of possession, while the criminal invokes the law he professionally violates, by using the citizen’s castle — i. e., his home — as the place of possession and the means of criminality. To harmonize the voice of a large class of twentieth century statutes with the voice of an eighteenth century Constitution is indeed difficult.
Again, the Lambert Gase, supra, shows indirectly and by the absence of citation the novelty of the question.
The classic comment on the Fourth Amendment, viz. that it is a restatement of the common-law maxim which “secures to the citizen immunity in his home against the prying eyes of the government,” except in a “few specified cases” (Cooley Const. Lim. [7th Ed.] p. 425), does not get one very far until the “specified cases” are deliminated with particularity. When it is remembered that Cooley, and all other nineteenth century commentators identify this protection of home with protection “in person, property, and papers,” it is difficult to reconcile *68such dicta with the proposition (well supported by decisions) that one in custody on a criminal charge “may be subjected to personal search and examination even against his will for evidence of criminality, and such evidence may be constitutionally seized.” 35 Cyc. 1271.
The gist of the decisions is that such search and seizure is.reasonable, which means that courts, having considered the facts, decree as law on these facts — such reasonableness. This is no more than has always been done by courts in .passing on what is, e. g., a reasonable time or the like. First National Bank v. Pipe, etc., Co. (C. C. A.) 273 Fed. 105. If the same or a similar course is pursued here, it seems to me that a more reasonable search cannot be imagined.
The officers of the law saw Lusco deliver unlawful drugs to Smith; they learned from the latter that Lusco was going after a further supply ; they saw him go into a tenement and emerge with the supply. It was an irresistible inference that there was a supply in that tenement, and a most natural and probable one that, if there was another Italian in said tenement, he had the supply — i. e., the very crime. They entered the tenement, and the only Italian there was Ganci. They looked under the sofa and found the crime. The entrance was through a barber shop, a .public place, there was no breaking, violence, or deception. To me this proceeding was perfectly reasonable, — far more so than the spirit of apparent divination that guided the law officers to the recesses of Lambert’s motor, supra.
“Reasonable” means no more than “agreeable to reason,” and reason is but “that intellectual power by which we are enabled to combine means for the attainment of particular ends.” 3 Bouv. Law Diet. 2818. When applied to searches and seizures, it seems to me quite .plain that “reasonable” should have the same signification as when used in other constitutional connections, of which it has been said that—
“The scope of the term as regards any situation must he measured having regard to the fundamental principles of human liberty as they were understood at the time of the formation of the Constitution.” Bonnett v. Vallier, 136 Wis. 193, 203, 116 N. W. 885, 888 (17 L. R. A. [N. S.] 486, 128 Am. St. Rep. 1061).
If one considers these facts in this way, it seems almost humorous to suppose that any eighteenth century bailiff would not have done what these officers did, or to suggest that any eighteenth century criminal would have thought his rights invaded.
Indeed, if officers literally in hot pursuit of a crime — i. e., of unlawfully possessed drugs, some of which had been sold under their very noses a few minutes before — may not search and seize before, e. g., a douche of water destroys both crime and evidence, there is no such thing as a reasonable search except by warrant.
Perhaps so, but the amendment does not so declare, and, until by controlling authority this final manacle has been put on crime prevention, I dissent.